FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10357

               Plaintiff - Appellee,             D.C. No. 1:10-cr-00923-LEK

  v.
                                                 MEMORANDUM*
LUCKY DIAMOND MAPUNI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                               for the District of Hawaii
                    Leslie E. Kobayashi, District Judge, Presiding

                              Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Lucky Diamond Mapuni appeals from the district court’s judgment and

challenges his guilty-plea conviction and 180-month sentence for conspiracy to

distribute and possess with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pursuant to Anders v. California, 386 U.S. 738 (1967), Mapuni’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Mapuni has filed a pro se supplemental brief. No answering

brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief as to Mapuni’s conviction.

We accordingly affirm Mapuni’s conviction.

       Mapuni waived his right to appeal his sentence. Our independent review of

the record discloses no arguable issues as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Moreover, we reject

Mapuni’s contention that the district court invalidated the appeal waiver during

sentencing. See United States v. Aguilar-Muniz, 156 F.3d 974, 977 (9th Cir 1998).

We therefore dismiss Mapuni’s appeal as to his sentence. See Watson, 582 F.3d at

988.

       Counsel’s motion to withdraw is GRANTED.

       AFFIRMED in part; DISMISSED in part.




                                          2                                    12-10357